Title: From George Washington to James Ross, 12 November 1796
From: Washington, George
To: Ross, James


                        
                            Dear Sir, 
                            Philadelphia 12th Novr 1796
                        
                        A few months will put a period to my political existence—And a few days
                            afterwards to my Residence in this City; Which I never expect to see again.
                        May I ask the favor of you therefore (if this letter should reach Your hands in
                            time and Opportunities should present themselves) to Request and even to press, Colonels,
                            Shreve & Cannon and Mr Charles Morgan to Settle & pay to you, before your
                            departure, for Congress the balances respectively due from them to me, or if the money
                            cannot be obtained from all or any of them, that I may at least Know what is due to me &
                            What it is I have to expect from them, before I leave this City; After which their
                            Communications with me Would be circuitous, if not hazardous.
                        I have so often made apologies for the trouble I have given you in my Western
                            concerns, that I will not repeat them on this Occasion—but if the above named Gentlemen
                            Would do as they ought, I could do more that is—promise I will give you no further
                            trouble in this business unless occasions should arise which may call for professional aid,
                            And you would receive compensation for the services Rendered me. With very great Esteem
                            & Regard I am Dear Sir Your Obedt & Obliged Hble Sert
                        
                            Go: Washington
                            
                    